DETAILED ACTION
Claims 1 – 25 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18, and 20 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over La et al (US Publication 2004/0095835 A1), in view of Nagabhushana et al (US Publication 2008/0172534 A1) and in further view of Kimura (US Publication 2016/0077561).
The teachings of La and Nagabhushana as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Applicant has amended independent claims 1 and 14 to incorporate the limitations that (1) a memory controller for receiving memory access requests through a first interface and (2) through a second interface. 
Regarding limitations (1) and (2), neither La and Nagabhushana explicitly teach a memory controller for receiving memory access requests through a first interface and said memory controller comprises a controller having an input for receiving a power state change request signal through a second interface. However, Kimura discloses (1) and (2) in figures 1, 5-8 that a memory controller [controller 7] for receiving memory access requests through a first interface [memory access requests via SATA interface I/F 70] and said memory controller [system 72] comprises a controller having an input for receiving a power state change request signal through a second interface [the system 72 receives power state change request signal through the interface at the system 72] [0036: a low power consumption instruction (device sleep (DEVSLP) instruction) is received from the host device 2, the memory system 1 transits to a low power consumption mode (DEVSLP mode) in which the supply of power from the host device 2 for the operation is suppressed, for example to be 5 (mW) or less. The SATA connector 3 outputs a DEVSLP signal S0 for switching the memory system 1 between the DEVSLP mode and a normal mode (a state in which the DEVSLP mode is disabled) to the system 72. When a DEVSLP instruction is received from the host device 2, the SATA connector 3 switches the DEVSLP signal S0 to a high level. When a DEVSLP mode disabling signal is received from the host device 2, the SATA connector 3 switches the DEVSLP signal S0 to a low level.][0037] [0041-0042].

    PNG
    media_image1.png
    637
    862
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to combine the teachings of La and Nagabhushana for the reasons disclosed in the previous office action. It would have further been obvious to one of ordinary skill in the art to combine Kimura with the disclosures of La and Nagabhushana because they all directed to change the power mode of the memory device. Kimura’s disclosing of the memory controller has two separate interfaces for receiving memory access requests and receiving the power state change request, respectively would allow La in view of Nagabhushana to increase the efficient by allowing the memory controller to receive memory access requests through one interface but receives power state change requests through a different interface. 

Regarding claim 14, this claim is rejected for the same reasons as set forth in claim 1 above. Additionally, Nagabhushana discloses repeating said decoding and said outputting for successive entries in said MOP array until a predetermined termination condition occurs [0028, 0054, Figs 9-11: outputting data until NOPs condition][0047: the commands being specified by the delay count information which specifies the number of NOPs between successive commands. Once signal 95 indicates that the last command in a sequence has been reached, the pointer logic 82 does not further advance the pointer unless a new request, such as an autorefresh request, a write request or a read request is received.]. 
	Regarding claims 15-18 and 20-24, the base claim 14 is taught by La in view of Nagabhushana and in further view of Kimura as disclosed above and the additional limitations in these claims are taught by La in view of Nagabhushana as set forth in the previous office action. 
Response to Arguments
Applicant’s arguments filed on 02/25/2021 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 
Allowable Subject Matter
Claims 19 and 25 are allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187